Citation Nr: 1540903	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected right hip bursitis.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right hip bursitis.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1993 to November 1993, for a total of 91 days.  

These matters come to the Board of Veterans' Appeals (Board) from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  This decision, in pertinent part, declined to reopen claims for service connection for a left hip disability and for degenerative disc disease o fL4-L5, on the basis that new and material evidence had not been received.  In a December 2012 decision, the Board granted reopening of these claims, and ordered remand for further development; the Board again ordered remand in May 2014.  The Board finds that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that, in a September 2009 rating decision, the RO found that a clear and unmistakable error (CUE) had not been made in the October 2006 rating decision with regard to the denial of service connection for the Veteran's left hip disorder.  In February 2009, the Veteran's representative requested reopening of the October 2006 rating decision regarding service connection for both the left hip and low back disorders.  The Veteran's representative further claimed service connection for bilateral hearing loss, and submitted VA treatment records.  The February 2009 correspondence was received less than one year after the September 2009 rating decision, and thus fell within the one-year period to file a notice of disagreement.  However, a claim of CUE in a prior decision is not a request for reopening. "[Rather] [i]t is being revised to conform to the 'true' state of the facts or the law that existed at the time of the original adjudication."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

A notice of disagreement requires no special wording, and need only express "dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result..." 38 C.F.R. § 20.201.  In this case, however, the representative's February 2010 letter made no reference to the September 2009 rating decision, specified that the request for reopening included an issue (the Veteran's back disorder) not addressed in the September 2009 decision, and included a new claim of service connection for bilateral hearing loss.  Moreover, the September 2009 rating decision had been produced in response to a September 2009 letter from the Veteran's representative, in which the representative specifically asserted that a clear and unmistakable error had been made. The representative's specific invocation of clear and unmistakable error in September 2009 supports a finding that, if the Veteran had wished to file a notice of disagreement to the September 2009 decision, this intention would have been apparent in the February 2009 correspondence.  The Board concludes that the representative February 2009 letter did not convey the intent to contest the September 2009 rating decision; accordingly, the issue of CUE adjudicated therein is not before the Board. 


FINDINGS OF FACT

1.  The Veteran's current left hip disability was not incurred in service, and is not otherwise related to service.

2.  The Veteran's current low back disability was not incurred in service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hip disorder have not been met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a lower back disorder have not been met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the Veteran under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2010, prior to the initial adjudication of this case, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Prior to the Board's remand order of December 2012, the Veteran's service treatment record, as well as his VA treatment record and private treatment record, had been associated with the claims file.  

Further, the Veteran was afforded a VA examination of his left hip in June 2010.  The VA examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered an opinion regarding causation of the Veteran's left hip disorder that was based on history and examination and consistent with the record.  However, the Board's December 2012 order concluded that no clear rationale had been provided for the VA examiner's finding that the Veteran's service-connected right hip disorder had not aggravated his left hip disorder.

In December 2012, the Board remanded the instant claims for additional development.  The RO was instructed to obtain up-to-date VA treatment records, request that the Veteran identify pertinent outstanding private treatment records, and afford the Veteran a new VA examination with regard to his left hip and low back pain.  A February 2013 letter from the RO instructed the Veteran to identify or submit any outstanding pertinent private treatment records, and VA treatment records through January 2013 were associated with the claims file.  In May 2014, the Board found that the Veteran had not been properly notified of a scheduled VA examination, and again ordered remand to obtain an examination and associate up-to-date VA treatment records with the claims file.  The Veteran was afforded a VA examination in December 2014, and VA treatment records through March 2015 were associated with the claims file.  The claim was thereafter readjudicated, with the issuance of two supplemental statements of the case in March 2015.  Therefore, the Board finds that the RO substantially complied with the December 2012 and May 2014 remand directives.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

With regard to the December 2014 VA examination, the Board notes that the VA examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for a left hip disorder and a low back disorder.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

Following the May 2014 remand order, it appears that all known and available records relevant to the pending appeal have been obtained and are associated with the claims files.  The record does not indicate, and the Veteran does not assert, that pertinent treatment records are outstanding.  

For the foregoing reasons, no further notice or assistance to the Veteran is necessary, and the Board may properly proceed with adjudication of the instant claims.	

II. Service Connection Laws and Regulations

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Service connection may be awarded if a chronic disease, such as arthritis, manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  If a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection. 38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  38 C.F.R. § 3.310(b).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).



III. Entitlement to Service Connection for a Left Hip Disability

The Veteran contends that his current left hip disorder is etiologically related to his service-connected right hip bursitis.  Specifically, he asserts that alteration of his gait and posture due to right hip bursitis have caused him to over-use his left hip.  

As an initial matter, the record contains competent evidence of a current disorder of the left hip.  An August 2006 VA examination found deep trochanteric bursitis in both hips.  June 2010 and December 2014 VA examiners found bilateral femoroacetabular impingement, based upon a March 2010 MRI.  VA treatment records through March 2015 show ongoing treatment for hip and back pain.  For these reasons, a current disorder of the left hip is acknowledged.  

No musculoskeletal abnormality was found at the Veteran's August 1993 enlistment examination.  Treatment records of August, October, and November 1993 reflected complaints of right hip pain, but contained no report of left hip pain.  A November 1993 medical evaluation found that the Veteran's snapping hip syndrome of the right hip would produce a poor prognosis for civilian life, and recommended separation.  However, no reference was made to left hip abnormality, and both hips were normal on x-ray examination.  

The Veteran's left hip was noted to be unremarkable at a March 1994 VA examination.  In May of 1994, the Veteran's private treating physician indicated that he was not aware of any hip disorder that they had evaluated on the Veteran in the past since 1986.

A December 2003 VA examination revealed active range of motion of the left hip to 120 degrees on flexion, to 0 degrees on extension, and to 40 degrees on abduction.  Following repetition, there was no evidence of pain, fatigability, or loss of range of motion of the left hip.

A June 2005 MRI of the Veteran's left hip, performed at his private provider, found a normal pelvis and hips, with no soft tissue abnormality demonstrated.

During a June 2005 VA examination, the Veteran reported working as a barber and standing during the day, and that he usually put 80 percent of his weight on his left lower extremity.  Range of motion of the left hip was to 90 degrees on flexion, to 15 degrees (out of30) on extension, to 25 degrees on adduction, to 45 degrees on abduction, and to 30 degrees (out of60) on external rotation.  The examiner noted that the decreased extension and external rotation were normal, given the Veteran's body habitus.  The examiner also indicated that the Veteran's gait was antalgic, favoring the right lower extremity.

An August 2006 VA examination found bilateral deep trochanteric bursitis in both hips, right worse than left, and opined that the right bursitis led to the left bursitis.  The examiner also found minimal osteoarthritis of the left proximal femur.  The examiner did not provide a rationale for this opinion.  However, an October 2006 addendum to this opinion stated "I have been asked to render an opinion as to whether his left hip condition is due to the right.  The left hip condition is not caused by the right."  An MRI associated with the August 2006 VA examination found mild degenerative changes in the left hip.  

In September 2009, the Veteran's representative asserted that the October 2006 rating decision had committed CUE in denying service connection for a left hip disorder, insofar as the August 2006 VA examination report had supported a nexus between the Veteran's right and left hip disorders.  However, a September 2009 rating decision found that no CUE had occurred, because the August 2006 examiner had produced an October 2006 addendum finding that the right hip disorder had not caused the left hip disorder.

In a December 2009 letter, a VA treating physician indicated that the Veteran's left hip pain was secondary to overuse and the Veteran's dependence on it after the service-connected right hip injury, and opined that the Veteran's chronic low back pain was thought to be secondary to overuse and asymmetrical chronic use, from guarding his right hip.  The Veteran's inflammation and degeneration was considered to be chronic.  The physician did not provide a full rationale for the opinion.  

A private March 2010 bilateral hip MRI revealed findings suggestive of mild bilateral femoroacetabular impingement.

At a June 2010 VA examination, the Veteran reported the onset of left hip pain 6-8 years previously.  Pain was treated with hydrocodone, and the Veteran had used a cane for about one month.  This cane had not been prescribed, and the Veteran denied using braces.  Standing, or sitting for longer than a half-hour, would cause or aggravate hip pain.  Redness and swelling were denied.  At times, the hip would catch, though deformity and locking were denied.  Palpation of the left hip laterally over the greater trochanteric area and over the bursa just below found tenderness.  Pain was significantly increased with attempted abduction and pressure on the hip.  There was no muscle atrophy involving the lower extremities bilaterally.  Active flexion was to 102 degrees with the normal being 125 degrees.  Extension was to 25 degrees, with the normal being 30 degrees.  The VA examiner noted there are MRI findings of a bilateral mild femoral acetabular impingement, left slightly greater than right.  Further, no bursitis was found on the left hip on examination.  In the examiner's view, the degenerative changes with femoroacetabular impingement in the left hip were less likely than not caused by the service-connected right hip condition.  The examiner noted that the Veteran's VA treating physician had indicated the right hip condition may have caused the left hip pain, but observed that the VA treating physician had not seen the most recent imaging study (indicating femoroacetabular impingement).  In a June 2010 addendum, the VA examiner stated that it was less likely than not the right hip condition had aggravated the left because the absence of bursitis on the left hip and the presence of bilateral femoroacetabular impingement was inconsistent with an etiological link between the right and left hips.

The Veteran was afforded another VA examination in December 2014, with the examination report drafted in January 2015.  At this examination, the Veteran stated that his left hip pain had started a couple of years after previously, and that he felt he was compensating for his right hip by shifting weight onto the left side.  The Veteran noted constant pain and flares were noted, and stated that flare-ups were triggered by standing or sitting for too long.  No functional loss or functional impairment of the left hip was reported by the Veteran.  Range of motion testing revealed flexion to 90 degrees, extension to 25 degrees, abduction to 25 degrees, adduction to 20 degrees (adduction not limited such that he could not cross his legs), external rotation to 60 degrees, and internal rotation to 45 degrees.  Objective pain was noted on examination for flexion and adduction.  No pain was noted with weight bearing and no tenderness/pain to palpation was noted; repetitive motion testing was possible with no additional loss noted; muscle strength was 5 out of 5; there was no ankylosis; there was no malunion or nonunion of the femur or leg length discrepancy; and the Veteran reported using a cane occasionally.  

The December 2014 examiner, upon review of the March 2010 MRI, found that the Veteran had a mild femoroacetabular impingement of his left hip.  The examiner observed that the Veteran's service treatment records contained no indication of a left hip condition, and this condition had not appeared in post-service treatment records for many years following service.  For this reason, the examiner concluded that the Veteran's left hip condition was less likely than not related to military service.

The examiner was also asked to indicate whether it was as likely as not that the Veteran's left hip condition had been caused or aggravated by service-connected right hip bursitis.  In response, the examiner indicated that the medical literature did not support an etiological link between a mild femoroacetabular impingement and a disorder of the opposite hip joint.  Moreover, both hips were noted to be fully functional on examination.  For these reasons, the examiner concluded it was less likely than not that the Veteran's left hip condition had been caused, or aggravated beyond its normal progression, by the service-connected right hip bursitis.

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The August 2006 VA examination report concluded that the Veteran's left hip pain was caused by trochanteric bursitis, which was secondary to right-sided trochanteric bursitis.  However, the examiner retracted his conclusion in October 2006, and stated that the right hip condition had not caused the left hip condition.  The examiner offered no rationale for the original finding of an etiological link, nor for the addendum statement that no link was present; for this reason, the Board places little weight on either opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).

The Veteran's treating physician indicated in December 2009 that the Veteran's chronic pain and inflammation of the left hip had been caused by over-use, secondary to the service-connected right hip disability.  However, the Board notes that this opinion was produced prior to a March 2010 bilateral hip MRI, which found evidence of mild bilateral femoroacetabular impingement.  This additional evidence is significant, as it appears to have clarified the cause of the Veteran's left hip pain.  See e.g. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  Furthermore, the physician provided no clear rationale for the opinion.  See also, Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

Neither the August 2006 examiner nor the December 2009 VA treating physician had access to this MRI.  In contrast, the June 2010 and December 2014 VA examiners did have access to the March 2010 MRI, and this additional information clearly informed their conclusions.  Both examiners emphasized the lack of a known etiological link between right-sided femoroacetabular impingement and left-sided femoroacetabular impingement in reaching their conclusion that it was less likely than not the Veteran's service-connected right hip condition had caused or aggravated his left hip condition.  The Board, therefore, places higher probative value on the opinions of the June 2010 and December 2014 VA examiners.  Both opinions were rendered after reviewing the Veteran's claims file, which included service treatment records, after soliciting a medical history from the Veteran, and after conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiners provided the facts and rationale on which they based their opinions, and as discussed herein, these opinions are consistent with the evidence in the claims file; this further bolsters the probative value of the June 2010 and December 2014 VA examiners' opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In correspondence of April 2010, the Veteran's representative correctly cited Nieves for the proposition that a medical opinion may not be discounted solely because it was not informed by review of the Veteran's claims file.  The Veteran's representative reiterated this point in a November 2011 brief.  In this instance, however, evidence produced subsequent to the December 2009 treating physician's opinion had a direct bearing upon subsequent medical opinions; because the Veteran's treating physician did not have access to this evidence, her opinion is less credible.
 
The Veteran has made a general assertion that his left hip condition is related to his service-connected right hip condition.  The Board, however, cannot rely on the Veteran's general assertion because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of his left hip condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue that the Veteran is not competent to address. 

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and he is sincere in his belief that his left hip condition is secondary to his service-connected right hip condition.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for a left hip disability.  The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

IV.  Entitlement to service connection for a low back disability

As an initial matter, the record contains competent evidence of a current disorder of the lower back.  February 2006 MRI findings indicated mild disc bulging at L4-L5, and an August 2006 VA examiner diagnosed degenerative disc disease.  A March 2010 MRI found disc degeneration at L4-L5.  VA treatment records through March 2015 show ongoing treatment for hip and back pain.  For these reasons, a current disorder of the lower back is acknowledged.  

No musculoskeletal abnormality was found at the Veteran's August 1993 enlistment examination.  Service treatment records fail to reflect any complaints, treatment or diagnoses pertaining to the low back.

A March 1994 VA examination found "normal ROM of the back with no tenderness to palpation or percussion etc."

A February 1998 VA examination revealed full range of motion of the lumbar spine in flexion, extension, and side-bending.  X-rays of the Veteran's lumbar spine, taken in June 2005, revealed normal alignment and normal disc spaces, and pseudoarthrosis at the lumbosacral junction.

MRI scans of the lumbar spine revealed mild disc bulging at L4-L5 in February 2006.  A VA physician opined at that time that the cause of the Veteran's hip pain and radiating symptoms was likely related to the low back.  The veteran reported that he had experienced lower back pain since leaving military service, but further stated that this had been "around 10 years ago."

The report of an August 2006 VA examination revealed no tenderness of the lumbosacral spine.  The examiner found minor degenerative disc disease at L4-L5, which was not causing any radicular or spinal stenosis symptoms, and no evidence to suggest that this was the source of the Veteran's pain in his hips.  The examiner opined that the disc degeneration was less than likely due to the right hip bursitis as there was little evidence to support a clinically significant gait abnormality.  The examiner observed that a right antalgic gait had been found at a June 2005 VA examination, but gait was normal on at the August 2006 examination; gait had also been normal in VA treatment records of February 1998, April 2005, and December 2005.

In a December 2009 letter and associated treatment record, a VA treating physician opined that the Veteran's chronic low back pain was secondary to overuse and asymmetrical chronic use, from guarding his right hip.  On examination, the Veteran's treating physician noted that the Veteran's gait was "somewhat limited", and that the Veteran had significant pain with ambulation, or even getting in or out of a chair.  The Veteran was unaware that he was being observed when his physician observed his gait.  In a January 2010 treatment note, the Veteran's physician again indicated that the Veteran had been "favoring his right hip a lot and then his left hip and leg but also this caused a strain on his low back and now he is left with persistent low back and bilateral hip pain."

A March 2010 private MRI found degenerative changes of the disc spaces, mostly at L4-L5, where a small focal disc was compressing the traversing L5 nerve root.

The Veteran was afforded a June 2010 VA neurological consultation in the course of treatment.  The treating neurologist noted that the Veteran reported chronic cervical and lumbar pain; MRIs showed bone degenerative changes with "somewhat stenosis," and no clear nerve root compression.  An unremarkable EMG nerve conduction study did not show any evidence to suggest cervical radiculopathy or lumbosacral radiculopathy.  The Veteran's chronic neck and back pain was thought to be secondary to bone degenerative changes and facet arthropathy, with intermittent lumbosacral radiculopathy as another possible contributor.  The Veteran's right hip was not mentioned as a possible cause of the Veteran's back pain, nor as a contributing factor to back pain.  The Veteran reported that he had experienced on onset of back pain ten years previously.

In a September 2010 VA treatment session, the Veteran reported that his low back pain had its onset in 1999, and had been precipitated by a fall.

The Veteran was treated by VA for suicidal ideation in December 2012.  On admission, the Veteran reported that he had been in a car accident earlier in the month, and his back pain had subsequently worsened.  The Veteran later expressed concern that this statement would cause VA to decline to grant service connection for his back pain.


At a December 2014 VA examination, the Veteran reported that he had started to notice back pain a couple of years after being discharged from service.  The Veteran further reported constant back pain, and flares of pain and functional loss/impairment.  Range of motion testing revealed flexion to 50 degrees, extension to 20 degrees, bilateral lateral flexion to 35 degrees, and bilateral rotation to 50 degrees.  Objective pain was noted on all movements; pain was noted on weight bearing, but no tenderness/pain to palpation; repetitive motion testing was possible, but with no additional loss noted; there was no guarding or muscle spasm; muscle strength was 4 out of 5 on the right and 5 out of 5 on the left; reflexes were all 2+; sensory finding were normal throughout.  Straight leg raising was negative bilaterally.  No IVDS was found, and x-ray findings indicated arthritis.  The examiner diagnosed the Veteran with degenerative disc disease at L4-5. 

The December 2014 VA examiner  concluded that the Veteran's lower back disorder was less likely than not related to active duty service, insofar as the medical record showed no treatment for back pain prior to 2005, 12 years after military service.  Moreover, the examiner concluded that the Veteran's service-connected right hip disorder had not caused or aggravated his lower back condition, insofar as the medical literature did not indicate that hip bursitis was etiologically linked to back pain.  The Veteran's legs were of equal length, and the Veteran's lumbosacral MRIs had been stable over years, which did not suggest aggravation beyond the natural progress of the Veteran's back condition.

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Veteran's treating physician indicated in December 2009 that his chronic pain and degeneration of the low back had been caused by over-use, and by guarding of the right hip, secondary to the service-connected right hip disability.  However, this opinion was produced prior to a March 2010 lumbar MRI and June 2010 EMG study, as well as a June 2010 examination by a consulting VA neurologist.  Based upon review of the Veteran's clinical history, a physical examination, and MRI and EMG findings, the consulting neurologist attributed the Veteran's lumbar pain to bone degenerative changes and facet arthropathy, with intermittent lumbosacral radiculopathy as another possible contributor.  The Board places greater weight upon the opinion of the June 2010 VA consulting neurologist, insofar as this opinion was informed by medical evidence (recent MRI and EMG studies) that the December 2009 treating physician did not have access to.    

The Board also places great weight upon the December 2014 VA examiner's opinion that the Veteran's right hip disorder had less likely than not caused or aggravated the Veteran's lower back condition, and that the Veteran's back disorder had not been caused or incurred in service.  As with her opinion regarding the Veteran's left hip disorder, the examiner's opinion was rooted in a careful review of the medical literature, review of the Veteran's claims file, a medical history solicited from the Veteran, and a physical examination.  See Prejean v. West, 13 Vet. App. 444 (2000).  The December 2014 examiner provided the facts and rationale on which she based her opinion, and as discussed herein, this opinion is consistent with the evidence in the claims file.

In correspondence of April 2010, the Veteran's representative correctly cited Nieves for the proposition that a medical opinion may not be discounted solely because it was not informed by review of the Veteran's claims file.  The Veteran's representative reiterated this point in a November 2011 brief.  In this instance, however, evidence produced subsequent to the December 2009 treating physician's opinion had a direct bearing upon subsequent medical opinions; because the Veteran's treating physician did not have access to this evidence, her opinion is less credible.

The Board notes that the December 2014 VA examiner's opinion that a back condition had not been caused or incurred in service was based upon her observation that clinical records of a back condition did not appear in the record prior to 2005.  At the December 2014 VA examination, the Veteran reported that he had begun to experience back pain two years after leaving military service.  In a February 2006 VA treatment session, the Veteran reported that he had experienced both right hip and lower back pain since military service.  In an August 2010 private treatment session, the Veteran indicated that his back pain had started after his hip was injured in the military.  

The Veteran is competent to report the onset of back pain, as this is a symptom amenable to lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, in the February 2006 treatment session, the Veteran also stated that his back pain had begun roughly ten years previously.  A November 1993 in-service medical evaluation included no mention of back pain or symptoms, and the Veteran's back was normal on examination in March 1994 and February 1998. In June and September 2010 VA treatment sessions, the Veteran reported that he had experienced back pain for roughly ten years.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may consider inconsistencies between lay statements in ascribing them weight).  Insofar as no treatment records for the Veteran's back pain pre-date 2005, and records prior to 2005 do not indicate the presence of a back disorder, the Board places little weight upon the Veteran's assertion that his back condition was incurred during or shortly after military service.

The Veteran has made a general assertion that his lower back condition is related to his service-connected right hip condition.  The Board, however, cannot rely on the Veteran's general assertion because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of his lower back condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue that the Veteran is not competent to address. 

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and he is sincere in his belief that his lower back condition is secondary to his service-connected right hip condition.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for a lower back disability.  The Board has weighed the evidence of record, and finds the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a low back disability is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


